393 U.S. 532 (1969)
McCRORY
v.
MISSISSIPPI.
No. 153, Misc.
Supreme Court of United States.
Decided February 24, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MISSISSIPPI.
W. S. Moore for petitioner.
Joe T. Patterson, Attorney General of Mississippi, and G. Garland Lyell, Jr., Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Mississippi for further consideration in light of Smith v. Hooey, ante, p. 374.